Citation Nr: 0000287	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 rating decision by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for asthma.  The 
veteran appealed that determination.  The veteran testified 
before a hearing officer at the RO in January 1994.  Board 
decisions dated January 1995 and July 1996 remanded the case 
back to the RO for further development, and the case was 
subsequently returned to the Board.

In the April 1993 rating decision, entitlement to service 
connection for PTSD, injuries to the right and left knees, 
and breathing problems due to exposure to Agent Orange was 
denied.  The veteran timely appealed the issues of PTSD and 
left knee disability.  The issue of service connection for a 
left knee disability was denied as not well-grounded in a 
Board decision dated July 1996.  The Board remanded back to 
the RO the issue of entitlement to service connection for 
PTSD in July 1996.  The RO subsequently granted entitlement 
to service connection for PTSD in a November 1998 rating 
decision.  The veteran did not appeal that decision.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claim for service connection for 
asthma has been obtained.

2.  The preponderance of the medical and other evidence of 
record establishes that the veteran's asthma existed prior to 
his enlistment in active military service and did not 
permanently increase in severity therein.




CONCLUSION OF LAW

1.  There is clear and unmistakable evidence that the 
veteran's asthma existed prior to service, and the 
presumption of soundness with regard to that issue is 
rebutted. 38 U.S.C.A. § 1111 (West 1991).

2.  The veteran's pre-existing asthma was not permanently 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1111, 1137, 1153, 5107(a) (West 1991); 38 C.F.R. § 3.303, 
3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the service medical records reveals that 
documents associated with the veteran's September 1967 
entrance physical examination reveal no complaints, findings, 
or diagnosis of asthma; although the veteran then checked a 
box indicating that his father had a history of hay fever and 
hives.  During service, the veteran was treated on various 
occasions in 1968 and 1969 for shortness of breath, sputum 
collection, coughing and wheezing. 

The report of a September 1969 Medical Board Evalulation 
indicates that, in August 1969, the veteran had been admitted 
to the Naval Hospital in Great Lakes, Illinois, with a 
diagnosis of asthma.  It was noted that the veteran then 
related a life-long history of asthma requiring almost 
constant use of bronchodilators.  The veteran reported that 
following his deployment to Vietnam, he experienced several 
episodes of dyspnea, cough and wheezing which responded to 
treatment with subcutaneous epinephrine and Tedral (although 
his service personnel records indicate that the veteran was 
sent to Vietnam in November 1968, and his SMRs indicate that 
he was treated for wheezing as early as June 1968, nearly 5 
months prior to his deployment in Vietnam).  The Medical 
Board noted chest x-ray, electrocardiogram, and pulmonary 
function studies were all normal; that treatment with Tedral 
tablets four times daily was continued; and that the veteran 
had remained asymptomatic throughout his hospital stay.  The 
diagnosis was asthma.  In October 1969, the veteran was 
medically discharged from service based upon Medical Board 
conclusions that the veteran's asthma existed prior to 
enlistment and was not aggravated during service.

Post-service medical evidence of record includes a February 
1970 hospital admission report from the Jacksonville State 
Hospital as well as an August 1986 hospital admission report 
from San Antonio Community Hospital.  In addition, the 
veteran was afforded VA medical examinations at the St. Louis 
VA Medical Center in December 1992.  

During admission to the Jacksonville State hospital for 
psychiatric complaints, physical examination revealed 
inspiratory and expiratory wheezing throughout the lung 
fields.  The veteran reported that he was a chronic 
asthmatic.  Chest x-ray revealed pulmonary calcifications.  

The veteran received treatment from the San Antonio Community 
Hospital's respiratory therapy department in August 1986.  
Physical examination upon discharge revealed no acute 
distress, although respiratory excursions were somewhat 
limited.  Auscultation revealed wheezing with minimal rales 
and rhonchi in the dependent portion of both lungs.  The 
wheezing was expiratory in nature.  Diaphragmatic excursion 
was felt to be somewhat limited.  It was noted that the 
veteran is a heavy smoker.  The diagnosis was bronchial 
asthma.

During the December 1992 trachea and bronchi examination, the 
veteran reported that his breathing problems began when he 
was shifted out of Vietnam to Japan.  The veteran reported 
difficulty breathing and wheezing with a history of smoking 
about half a pack of cigarettes per day.  The veteran denied 
that any of his brothers and sisters had asthma.  Physical 
examination revealed a lot of coarse rales in the chest with 
inspiratory and expiratory wheezes bilaterally.  The veteran 
had a non-productive cough.  The veteran was diagnosed with 
chronic obstructive lung disease.  A chest x-ray showed heart 
size within normal limits.  A well-defined, calcific focus 
was noted at the left base, consistent with a granuloma.  
There was no evidence of active pulmonary disease.

Another December 1992 VA examination indicated that the 
veteran's diagnosed asthma dated back to the late 1960's 
(apparently, based on a history provided by the veteran that 
he served in Vietnam and had breathing problems since that 
time, as there is no indication that the examiners had the 
benefit of a review of the veteran's service medical records, 
as noted above). 

Other medical records indicate that the veteran was treated 
for asthma in 1994.

The veteran testified before a hearing officer at the RO in 
January 1994.  The veteran testified that he did not have 
breathing problems before entering active duty.

In January 1995, the Board remanded the case back to the RO 
for additional development.  The majority of the records 
subsequently received pertain to the veteran's claim for 
service connection for a psychiatric disorder.  However, 
post-service hospitalization and outpatient treatment records 
reflect diagnoses of and treatment for chronic obstructive 
pulmonary disease, primarily in 1994 and 1995.  Supplemental 
service medical records dated between 1967 and 1969, 
essentially duplicative or cumulative of those already of 
record, also were received.

In July 1996, the Board determined that the additional 
evidence obtained did not adequately address the issue of 
whether the veteran's asthma pre-existed service, and if so, 
whether it was aggravated therein.  As such, the Board 
remanded the case for medical evaluation and opinon based 
upon a review of all of the medical evidence of record.  The 
Board requested that the examiner offer opinion as to the 
date of onset of the veteran's asthma, and if the asthma 
preexisted service, whether the preexisting asthma worsened 
during service.

The veteran underwent VA examination in February 1999.  The 
examiner indicated that he reviewed the veteran's medical 
records prior to the examination.  Physical examination 
revealed blood pressure within normal limits at 140/72.  
Apical pulse was 78, respirations were 20.  Lungs were 
essentially clear to auscultation.  There were some bilateral 
expiratory wheezes.  Chest x-ray revealed a mild degree of 
interstitial fibrosis bilaterally.  There was no 
consolidation or mass.  The heart size was normal.  The 
mediastinum, vascular structures an osseous structures were 
intact.  The examiner's diagnosis was chronic obstructive 
pulmonary disease, nonservice-connected; asthma; chronic 
tobacco use.  The examiner concluded that the veteran's 
asthma pre-existed service.  The examiner also added that the 
veteran's asthma could have possibly been aggravated by Agent 
Orange exposure, if it were proven that he was exposed to 
Agent Orange.


II.  Analysis

At the outset, the Board notes that the first responsibility 
of a claimant is to present a well-grounded claim; one that 
is plausible and capable of substantiation.  See 38 
U.S.C.A. § 5107(a) (West 1991).  In the present case, the 
service medical records reflect a diagnosis of asthma.  The 
Board finds that this evidence is sufficient to render the 
claim plausible, and thus, well-grounded.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  In determining 
whether there is clear and unmistakable evidence that the 
injury or disease existed prior to service, consideration is 
given to the history recorded at the induction examination, 
together with all other material evidence.  Crowe v. Brown, 7 
Vet. App. 238, 245-246 (1994).

In this case, notwithstanding the veteran's report of his 
father's medical history, his examination at induction was 
negative for any complaints, findings, or diagnosis of 
asthma.  As such, the veteran is entitled to the presumption 
of soundness with respect to that condition.  However, the 
Board finds that the record includes clear and unmistakable 
evidence to rebut the presumption.  Notwithstanding the 
veteran's reported history at induction, the September 1969 
Medical Board report clearly establishes that the veteran 
then admitted lifelong problems with asthma requiring almost 
constant use of bronchodilators.  Based upon this history, 
the Medical Board concluded that the veteran's disability 
pre-existed service.  Likewise, in February 1999, a February 
1999 VA examiner opined that the veteran's asthma pre-existed 
service.  While, as noted above, a VA examiner indicated that 
the veteran's treatment for asthma dated back to the 1960's, 
this clearly was a mere reiteration of the veteran's reported 
history, rather than a contrary opinion as to the date of 
onset of the condition.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence"); see also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  Hence, notwithstanding the fact that the first 
diagnosis of asthma of record was in service, on the basis of 
the foregoing, the Board finds that, as regards the veteran's 
asthma, the presumption of soundness upon entry into active 
duty is rebutted.  See Doran v. Brown, 6 Vet. App. 283 (1994) 
(The veteran's statements of pre-existence, in addition to 
other evidence establishing that fact, may be enough to rebut 
the presumption of soundness based on clear and unmistakable 
evidence.)

The Board notes a veteran's disability is shown to have pre-
existed service, a determination must then be made as to 
whether the veteran's preexisting asthma underwent an 
increase in severity during service.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Jensen v. Brown, 4 Vet.App. 304, 306-307 
(1993);  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. 3.306(b) (1999). 

In this case, however, there is no medical evidence 
establishing that the veteran's disability, in fact, 
underwent an increase in severity during service.  While as 
noted above, service medical records dated in 1968 and 1969 
show treatment for symptoms of wheezing, coughing and sputum 
production, such symptoms were then attributed to other 
causes, such as bronchial infections.  Even assuming, 
arguendo, that such symptoms can be attributed to 
subsequently identified asthma, there is no indication of 
record that such symptoms were reflective of more than flare-
ups of a disability..  However, as noted above, the Court has 
emphasized that flare-ups of a disability do not consitute a 
permanent increase in severity.  See Hunt, 1 Vet. App. at 
295.

It is also significant that the Medical Board report does not 
support a conclusion that a permanent increase in the 
severity of the veteran's asthma occurred during service.  On 
the contrary, at the time of the September 1969 evaluation, 
it was noted that the veteran continued to be asymptomatic.  
In the Hunt case, cited to above, the Court held that the 
presumption of aggravation did not apply to a veteran with a 
preexisting disorder when the medical evidence showed only 
temporary defects during military service, and that the 
veteran was asymptomatic at separation.  Id.; see also Sondel 
v. West, No. 98-719 (U. S. Vet. App. Nov. 18, 1999).  
Moreover, while the Medical Board only offered the conclusion 
that the disability was not aggravated by service, a 
comparison of the veteran's own description of his pre-
service condition (necessitating nearly constant use of 
bronchodialators) as reflected in the Medical Board report, 
and his in-service condition (some flare-ups, but reasonably 
well controlled with medications, and asymptomatic at 
separation) would appear to militate against a finding that 
the disability permanently increased in severity during 
service.  

Furthermore, while the February 1999 VA examiner suggested a 
possible worsening of the veteran's asthma in service, only 
if definitive exposure to Agent Orange could be established, 
the Board finds that an opinion expressing the mere 
possibility of a worsening condition based on the definite 
occurrence of an event that cannot be so proven (i.e., the 
veteran's exposure to Agent Orange in service, per the 
doctor's own statement) does not constitute persuasive 
evidence of a permanent increase in the severity of the 
veteran's asthma due to service.  Undoubtedly, the veteran's 
July 1999 statement indicating that his exposure to Agent 
Orange need not be proven is a reference to regulatory 
provisions establishing a presumption of Agent Orange 
exposure where the veteran served in Vietnam and developed 
one of the chronic disorders listed in 3.309(e).  See 
38 C.F.R. §§ 3.307, 3.309 (1999); McCartt v. West, 12 Vet. 
App. 164 (1999).  However, those provisions do not apply to 
aggravation of a preexisting disability due to service.  
Moreover, although the veteran previously filed a claim for 
service connection for a breathing condition due to Agent 
Orange exposure, that claim has previously been considered 
and denied, but not appealed or reopened.  

On the basis of the foregoing, the Board must conclude that 
aggravation of the veteran's pre-existing asthma by his 
active military service has not been established, and that 
the claim for service connection for asthma must be denied.  
The preponderance of the evidence is against the claim; 
hence, the benefit-of-the-doubt doctrine is inapplicable.  
See 38 U.S.C.A. §5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Service connection for asthma is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

